Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Applicant’s reply filed on 2/28/22 is acknowledged.  Claims 24, 27-29, and 31-38 are pending. Claims 34-38 are new.  Claims 24, 27, and 28 have been amended.  Claims 24, 27-29, 31-38 are under consideration. 

Objections Withdrawn
The objection of Claim 24 is withdrawn in view of the amended claim.

Rejections Withdrawn
The rejection of Claims 24, 27-29 and 31-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amended claims.

Rejections Maintained and New Grounds of Rejections
Claim Objections
Claims 34, 37 and 38 are objected to because of the following informalities:  
In claim 34, line 1, the phrase should read “the at least one amphoteric…”
In claims 37 and 38, line 1, the phrase should read “the at least one non-ionic…”
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24, 27-29, and 32-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mintel “Colour Care Shampoo” (cited in IDS) in view of Fan et al. (US 2006/0263319; cited in IDS).
This rejection is maintained, but has been modified to address the amended claims.
Colour Care Shampoo teaches a shampoo comprising sodium cocoyl glutamate and sodium lauroyl sarcosinate (e.g. page 2).  The composition does not comprise alkyl sulphates or alkyl ether sulfates, or any of the combinations of surfactants recited in claim 24 (i.e. the composition is substantially free from alkyl sulphate and alkyl ether sulphate) (e.g. pages 1-2). Colour Care Shampoo further comprises water, cocoamidopropyl hydroxysultaine (i.e. an amphoteric surfactant), lauryl glucoside (i.e. a nonionic surfactant alkyl polyglucoside), sodium lauryl sulfoacetate (i.e. second anionic surfactant  other than I and ii), Citrus Aurantium Dulcis Oil, Canaga Odorata Flower Oil, and Elettaria Cardamomum Seed Oil (i.e. natural oils). Colour Care Shampoo teaches the product is specifically designed for colour treated and permed hair, and retains colour richness (i.e. applying a cleansing composition onto the artificially colored hair) (e.g. page 1). 
They do not teach the concentration of the anionic surfactants or the inclusion of a cationic polymer as claimed.  This is made up for by the teachings of Fan et al. 
Fan et al. teaches a shampoo composition comprising one or more anionic cleansing surfactants in an amount more preferably from 8-16 wt.% of the total composition (e.g. paragraphs 0051, 0054). Fan et al. teach the typical anionic cleansing surfactants for use in the composition include sodium N-lauryl sarcosinate (e.g. paragraphs 0052 and 0053).  Fan et al. teach the composition comprises 0.01-5 wt% of a cationic conditioning polymer including polyquaternium-6 (e.g. paragraph 0039, Claim 1).  Fan et al. teach Polyquatemium-6 is in the class of the quaternary cellulosics which are cationic conditioning polymers that are desirable in hair care products for body/volume seekers (e.g. paragraph 0003).
Regarding Claims 24, 27-29, 32 and 33, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the shampoo taught by Colour Care Shampoo by adjusting the amount of the glutamate and sarcosinate anionic cleansing surfactants to be 8-16 wt.% of the shampoo, and by adding Polyquaternium-6 in order to adjust the anionic cleansing surfactants as taught by this preferred teaching of Fan et al. for cleansing hair, and to provide conditioning, body, and volume to the hair through inclusion of Polyquaternium-6 as also taught by Fan et al. The skilled artisan would have been motivated to adjust the amount of the glutamate and sarcosinate anionic cleansing surfactants to be 8-16 wt.% of the shampoo and add Polyquaternium-6 to the shampoo taught by Colour Care Shampoo, with a reasonable expectation of success, because Colour Care Shampoo teaches their composition retains colour richness, hair softness and manageability, and Fan et al. teach the shampoos also provide conditioning and shine and include anionic cleansing surfactants in a preferred amount of 8-16 wt.% and also include quaternary cellulosics (i.e. polyquaternium-6) as desirable reagents to formulate hair care products which condition while still providing body and volume.  Further, it would have been obvious to one of ordinary skill in the art at the time of filing to vary the anionic surfactant concentration through routine experimentation to arrive at the concentration of 5-15 wt% in order to optimize the resulting product.  Colour Care Shampoo is silent as to the concentrations and one of ordinary skill in the art would have been motivated to determine appropriate concentrations for the ingredients therein. It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105.
Regarding the limitation, “the less color wash out from the artificially colored hair is reduced as compared to use of a cleansing composition which comprises only one surfactant of the two anionic surfactants (i) and (ii), and reduced as compared to use of a cleansing composition which comprises both of the two anionic surfactants (i) and (ii) in addition to one or more alkyl sulphate surfactants or one or more alkyl ether sulphate surfactants”, Colour Care Shampoo teaches the product is specifically designed for colour treated and permed hair, and retains colour richness (e.g. page 1).  In addition, as Colour Care Shampoo and Fan teach the active method step of applying the claimed composition, in the claimed amounts, to dyed hair, then the outcome of less color wash out would necessarily occur.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04).
Regarding Claims 34-38, Colour Care Shampoo comprises cocoamidopropyl hydroxysultaine (i.e. an amphoteric surfactant) and lauryl glucoside (i.e. a nonionic surfactant alkyl polyglucoside), but does not teach any amounts thereof.  Fan et al. teach 1-4 wt% of a co-surfactant including the amphoteric surfactants sultaines, alkyl betaines, and alkyl amidopropyl betaines (e.g. paragraphs 0055-0056), and 2-5 wt% of a co-surfactant including the non-ionic surfactants alkyl polyglycosides (e.g. paragraphs 0058-0059). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the shampoo taught by Colour Care Shampoo by adjusting the amount of the amphoteric and non-ionic surfactants to be 2-10 wt% and 0.4-7.5 wt.% respectively in order to adjust the surfactants as taught by this preferred teaching of Fan et al. for cleansing hair. The skilled artisan would have been motivated to adjust the amount of the surfactants, with a reasonable expectation of success, because Colour Care Shampoo teaches their composition retains colour richness, hair softness and manageability, and Fan et al. teach the shampoos also provide conditioning and shine and include amphoteric and non-ionic surfactants. Further, it would have been obvious to one of ordinary skill in the art at the time of filing to vary the surfactant concentrations through routine experimentation in order to optimize the resulting product.  Colour Care Shampoo is silent as to the concentrations and one of ordinary skill in the art would have been motivated to determine appropriate concentrations for the ingredients therein. It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105.

Claims 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mintel “Colour Care Shampoo” (cited in IDS) in view of Fan et al. (US 2006/0263319; cited in IDS) as applied to Claims 24, 27-29, and 32-38 above, and further in view of Behrens et al. (US 5,672, 576; cited in IDS).
This rejection is maintained. 
Regarding Claims 24, 27-29, and 32-38, the teachings of Colour Care Shampoo and Fan et al. are described supra.  They do not teach the inclusion of a thickener of the formula in claim 31.  This is made up for by the teachings of Behrens et al.
Behrens et al. teach high lather styling shampoos (title). Behrens et al. teach the shampoos comprise water and teaches nonionic surfactants are useful for inclusion in his invention (e.g. col. 8, lines 60-end). Behrens et al. teach the nonionic surfactants may be saccharide surfactants of the formula (S)n-O-R in which S is a sugar moiety such as glucose, fructose, mannose and galactose; n is an integer from 1 to 1000; and R is a C8-30 alkyl group (abstract; col. 8, lines 10-15; col. 9, lines 1-10; as applied to claim 1). Behrens et al. teach the nonionic surfactants may be alkylene oxide derived non-ionic surfactants including PEG-20 glyceryl stearate, PEG-80 glyceryl tallowate, PPG-10 glyceryl stearate, PEG-30 glyceryl cocoate, PEG-80 glyceryl cocoate, and PEG-200 glyceryl tallowate (e.g. col. 9, lines 60-65). Behrens et al. teach the surfactant sodium lauroyl sarcosinate may optionally be used in the composition (e.g. col. 14, lines 30-40; as applied to claim 1).
Regarding Claim 31, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the shampoo taught by Colour Care Shampoo by adding PEG-80 glyceryl tallowate (i.e. nonionic surfactant) because both Colour Care Shampoo and Behrens et al. are drawn to shampoo compositions comprising similar ingredients. The skilled artisan would have been motivated to modify the shampoo taught by Colour Care Shampoo by adding PEG-80 glyceryl tallowate, with a reasonable expectation of success, in order to increase the conditioning and gentle cleansing of the shampoo.

Response to Arguments 
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. 
Applicant argues, beginning on page 8 that Colour Care and Fan et al. do not teach the claimed at least one cationic polymer as set forth in claim 24.  This is not found persuasive. As described, Fan et al. teach the composition comprises 0.01-5 wt% of a cationic conditioning polymer including polyquaternium-6 (e.g. paragraph 0039, Claim 1).  Fan et al. teach Polyquatemium-6 is in the class of the quaternary cellulosics which are cationic conditioning polymers that are desirable in hair care products for body/volume seekers (e.g. paragraph 0003).
Applicant further argues on pages 9-12, that the prima facie case of obviousness alleged by the Patent Office is rebutted by the comparative experimental evidence of surprising and unexpected results.  This is not found persuasive.  Regarding the data presented in Table 1, the comparative composition (I), included a mixture or 2 polyquaterniums outside of the scope of claim 1, as compared to compositions (II-V) each comprising a single polyquaternium according to the invention. The results in Table 2 demonstrate less dye wash out for the inventive compositions (II-V) compared to (I). However, the comparative data provided in the specification is not commensurate in scope with the instant claims, and does not compare to the closest prior art.  First, the claims are far broader than the compositions tested. Claim 24 recites a broad range for the amounts of anionic surfactants and is silent to the amount of cationic polymer, while a single composition has been tested.  It is unclear that the effect described would occur for all ingredients, and amounts thereof, within the scope of claim 24.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Second, the results do not compare the claimed subject matter to the closest prior art.  Colour Care does not include any polyquaterniums, and is described as retaining color richness, and includes other extracts and oils which may contribute to color richness.  Composition I is not representative of the composition of Colour Care Shampoo.  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979) (see MPEP 716.02(e)). 	Third, it is unclear that the results are in fact surprising. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. It is unclear, practically, what a difference between 13.86, 10.91, 11.62, 11.72, and 10.06 equates to, especially given that Colour Care Shampoo is also described as retaining colored hair.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619